                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

K. B.,

         Plaintiff,

v.                                                                        Case No: 8:19-cv-494-T-27SPF

CITY OF VENICE, FLORIDA and
KAREN RUSHING,

      Defendants.
__________________________________ /

                                                  ORDER
         BEFORE THE COURT is Defendant City of Venice’s Motion to Dismiss (Dkt. 12),

Defendant Karen Rushing’s Motion to Dismiss (Dkt. 14) 1, and Plaintiff’s oppositions (Dkts. 13,

15). Upon consideration, the Motions (Dkts. 12, 14) are GRANTED in part.

                                           Factual Background

         In August 2017, Plaintiff K.B., then a minor under 18 years of age, was battered and

sexually abused by an adult male in Venice, Sarasota County, Florida. (Dkt. 9, Am. Compl., at ¶

4). She filed a complaint with the City of Venice Police Department detailing the assault and

providing the police with her name, date of birth, address, and other personal identifying

information. (Id. at ¶ 6). With this information, the City of Venice, “acting by and through its

police department,” investigated and arrested the adult male that K.B. alleged committed the

assault. (Id. at ¶ 7).

         Following the arrest, the City of Venice Police Department provided the Clerk of the

Circuit Court of Sarasota County, Karen E. Rushing, with a copy of the police officer’s Probable


         1
           Although Defendant Rushing’s motion includes argument on behalf of Defendant Sarasota County, Florida,
the claims against Sarasota County were dismissed on June 21, 2019. See (Dkt. 17).


                                                       1
Cause Affidavit. (Id. at ¶ 8). In this document, K.B.’s name, age, residence, and related personal

information were unredacted. (Id.). And upon receiving the affidavit, Rushing published the

document on the Clerk’s public website in unredacted form. (Id. at ¶ 10). As a result, K.B. claims

that she “was damaged and subject to humiliation and shame and mental distress when her name

was published for viewing by the general public in connection with the [assault] . . . .” (Id. at ¶

13).

                                      Procedural Background

        This action commenced when K.B. filed her civil complaint in the Circuit Court of the

Twelfth Judicial Circuit, asserting two counts against Defendants City of Venice, Florida (“the

City”), Karen E. Rushing, in her capacity as Clerk of the Circuit Court of Sarasota County, Florida,

and Sarasota County, Florida. (Dkt. 1-1). In her original complaint, K.B. included a claim under

42 U.S.C. § 1983, alleging that the Defendants unlawfully failed to redact her identity and other

personal identifiable information from the probable cause affidavit prior to its publication “in

violation of the privacy protections afforded to child victims under 18 U.S.C. § 3509(d).” (Id. at ¶

26). Defendants Karen E. Rushing and Sarasota County, Florida removed the action based on

federal question jurisdiction, 28 U.S.C. § 1331. (Dkt. 1).

        In response to K.B.’s complaint, the City filed its Motion for a More Definite Statement.

(Dkt. 5). In the Order granting the motion, it was noted that although K.B. “‘asserts a cause of

action for the statutory tort, under 42 U.S.C. § 1983’ for violations of [K.B.’s] civil right of privacy,

. . . it is unclear whether she is asserting a substantive or procedural due process violation, or some

other constitutional violation.” (Dkt. 8 at 2) (citing (Dkt. 7 at 6)). K.B. was granted leave to amend




                                                   2
(Id. at 3), and subsequently amended her complaint, which now asserts six counts against the same

three Defendants. 2 See (Dkt. 9).

        In Count I, K.B. brings a claim against the City “under and pursuant to 42 U.S.C. § 1983,

for damages suffered by plaintiff caused by the City’s deprivation, under the color of state law, of

substantive rights and privileges secured to plaintiff by the laws of the United States of America.”

(Id. at ¶ 1). Like the § 1983 claim she asserted in her original complaint, K.B.’s § 1983 claim in

Count I of her Amended Complaint is based on the allegation that she “had a substantive right of

privacy with regard to her identity and other personal information under and pursuant to 18 U.S.C.

§ 3509(d), and defendant City had a corresponding duty to protect [her] privacy in that regard.”

(Id. at ¶ 11).

        In Count II, K.B. brings a state law negligence claim against the City, alleging that it

breached its duty of confidentiality owed to her under 18 U.S.C. § 3509(d). (Id. at ¶¶ 17, 20-32).

Specifically, she alleges that “[p]ursuant to 18 U.S.C. § 3509(d), defendant City had a duty to

plaintiff to maintain confidentiality with regard to plaintiff’s identity and other personal

information when said defendant prepared the Probable Cause Affidavit and delivered it to the

Clerk of the Circuit [C]ourt for publication.” (Id. at ¶ 28).

        In Count III, K.B. brings an additional state law negligence claim against the City, alleging

that “[p]ursuant to Florida Statutes, Sec. 794.024, defendant City had a duty to plaintiff to maintain

confidentiality with regard to plaintiff’s identity and other personal information when said

defendant prepared the Probable Cause Affidavit and delivered it to the Clerk of the Circuit [C]ourt

for publication.” (Id. at ¶¶ 33, 44).




         2
           Although K.B.’s Amended Complaint brings claims against the same three Defendants, K.B. includes an
additional count against Karen E. Rushing “individually.” (Dkt. 9 at 10).



                                                      3
       In Count IV, K.B. re-alleges a § 1983 claim against Rushing, individually and in her

capacity as Clerk of the Circuit Court of Sarasota County, Florida. (Id. at ¶ 49). Specifically, K.B.

alleges that “defendant Clerk, acting under color of state law, deprived plaintiff of her substantive

right of privacy of her identity and personal information, which right of privacy is secured to

plaintiff under 18 U.S.C. § 3509(d).” (Id. at ¶ 60).

       And in Counts V and VI, K.B. re-asserts her negligence claim against Rushing, alleging

that [she] violated the duty to maintain confidentiality afforded to K.B. under 18 U.S.C. § 3509(d),

(Count V), and Fla. Stat. § 794.024, (Count VI). (Id. at ¶¶ 66-99).

       As outlined below, however, 18 U.S.C. § 3509(d) is not a valid basis for K.B.’s § 1983

claims, or her state law negligence claims, because neither Defendant could have violated the

statute. Counts I, II, IV, and V are therefore due to be dismissed.

                                             Standard

        A complaint should contain “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This rule does not require detailed factual

 allegations, but it demands more than an unadorned, conclusory accusation of harm. Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). The complaint must “plead all facts establishing an entitlement to

 relief with more than ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause

 of action.’” Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007)). In evaluating a motion to dismiss for failure to state a

 claim under Rule 12(b)(6), the relevant question is whether the allegations are sufficient to allow

 the plaintiff to conduct discovery in an attempt to prove the allegations, not whether the plaintiff

 will ultimately prevail. See Jackam v. Hosp. Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579-80

 (11th Cir. 1986).




                                                  4
        A complaint must be dismissed pursuant to Rule 12(b)(6) if the complaint does not plead

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 547.

“[W]hen the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged,” a claim is plausible. Iqbal, 556 U.S. at 678.

For the purposes of a motion to dismiss, all of the factual allegations contained in the complaint

must be accepted as true. Id. But this tenet is “inapplicable to legal conclusions.” Id. “While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Id. at 679.

                                             Discussion

        Title 18 U.S.C. § 3509, titled “Child victims’ and child witnesses’ rights,” sets forth the

manner in which child victims and their personal information is protected in connection with

federal criminal proceedings involving abuse. See United States v. Schopp, 938 F.3d 1053, 1061

(9th Cir. 2019) (“18 U.S.C. § 3509 . . . sets forth court procedures for child victims”); Freeman v.

Allentown School District, Case No. 19-cv-4336, 2019 WL 4805224, at *3 (E.D. Pa. Oct. 1, 2019)

(“18 U.S.C. § 3509 . . . sets forth the rights of child victims and child witnesses in federal criminal

matters.”).

        Section 3509 appears in Part II of the Federal Rules and Criminal Code, titled “Criminal

Procedure,” specifically in Chapter 223 of Part II, titled “Witnesses and Evidence.” And it

explicitly falls within the scope of Rule 1 of the Federal Rules of Criminal Procedure, see 18 U.S.C.

§ 3001, which states, “These rules govern the procedure in all criminal proceedings in the United

States district courts, the United States courts of appeals, and the Supreme Court of the United




                                                  5
States.” Fed. R. Crim. P. 1(a)(1). 3 Rule 1 provides “[w]hen a rule so states, it applies to a

proceeding before a state or local judicial officer.” Fed. R. Crim. P. 1(a)(2).

         K.B. relies on section (d) of § 3509, titled “Privacy protection,” as the basis for her § 1983

claims (Counts I and IV), and as the statutorily imposed duty for her state law negligence claims

(Counts II and V). 4 See (Dkt. 9). Defendants challenge K.B.’s reliance on § 3509 in Counts I, II,

IV and V, and move to dismiss the Amended Complaint for failing to state a claim for which relief

can be granted. See (Dkt. 12 at 2; Dkt. 14 at 6). Specifically, Defendants argue that § 3509(d), is

inapplicable, does not explicitly impose a duty on them, fails to include any “reference to the

‘substantive right of privacy’ [K.B.] claims,” and is devoid of any language which “creates a direct

civil cause of action for its breach.” 5 (Dkt. 12 at 5; Dkt. 14 at 2).




         3
           See also Dohm v. City of Rockford, III, 679 F. Supp. 740, 741 (N.D. Ill. Sept. 22, 1986) (“By their own
terms, the Federal Rules of Criminal Procedure apply only to criminal proceedings in federal courts . . . .”).
         4
            Section 3509(d) provides:
                   Privacy protection.--
                   (1) Confidentiality of information.--(A) A person acting in a capacity described in
                   subparagraph (B) in connection with a criminal proceeding shall--
                   (i) keep all documents that disclose the name or any other information concerning a child
                   in a secure place to which no person who does not have reason to know their contents has
                   access; and
                   (ii) disclose documents described in clause (i) or the information in them that concerns a
                   child only to persons who, by reason of their participation in the proceeding, have reason
                   to know such information.
                   (B) Subparagraph (A) applies to--
                   (i) all employees of the Government connected with the case, including employees of the
                   Department of Justice, any law enforcement agency involved in the case, and any person
                   hired by the Government to provide assistance in the proceeding;
                   (ii) employees of the court;
                   (iii) the defendant and employees of the defendant, including the attorney for the defendant
                   and persons hired by the defendant or the attorney for the defendant to provide assistance
                   in the proceeding; and
                   (iv) members of the jury.
          5
            Moreover, the City contends that Count I fails because it does not include “any reference to a Constitutional
right or amendment.” (Dkt. 12). This contention, however, is without merit as 42 U.S.C. § 1983 authorizes actions
against state actors for “violations of federal statutory as well as constitutional law.” Maine v. Thiboutot, 448 U.S. 1,
4 (1980).



                                                           6
       i. Counts I and IV – 42 U.S.C. § 1983 Claims Based on 18 U.S.C. § 3509(d)

       To allege a § 1983 claim, K.B. must, at a minimum, allege that: (1) she suffered a

deprivation of rights, privileges or immunities secured by the Constitution and/or laws of the

United States and (2) the act or omission causing the deprivation was committed by a person acting

under color of law. See Bowles v. Desantis, 934 F.3d 1230, 1239 (11th Cir. 2019). “Since § 1983

confers no substantive rights, a plaintiff seeking relief under the statute must bring a § 1983 claim

in conjunction with some other statute or constitutional provision that provides substantive rights.”

Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617 (1979). A § 1983 claim, however,

may only be instituted by plaintiffs asserting a “violation of a federal right, not merely a violation

of federal law.” Blessing v. Freestone, 520 U.S. 329, 340 (1997). Important here, “a plaintiff must

point to a violation of a specific federal right.” Whiting v. Traylor, 85 F.3d 581, 583 (11th Cir.

1996) (citation omitted).

       As the Eleventh Circuit instructs, “[t]he first thing [to] do in determining whether a statute

confers a federal right enforceable under § 1983 is ‘identify exactly what rights, considered in their

most concrete, specific form, [plaintiff] [is] asserting.’” Bowles, 934 F.3d at 1239 (quoting Burban

v. City of Neptune Beach, 920 F.3d 1274, 1278 (11th Cir. 2019) (internal quotation marks and

citation omitted)). K.B. contends that the right she asserts is under § 3509(d) to have her personal

information protected. The question, therefore, is whether § 3509(d) confers a federal right to

privacy that, if violated, can form the basis of K.B.’s § 1983 claim.

       That question is resolved by “look[ing] at the text and structure of the statute in order to

determine if it unambiguously provides that specific right.” Id. (quoting 31 Foster Children v.

Bush, 329 F.3d 1255, 1270 (11th Cir. 2003) (internal quotation marks omitted)). The Supreme




                                                  7
Court formulated the following test to determine whether a plaintiff’s claims involved violations

of federal rights as opposed to violations of federal law:

        First, Congress must have intended that the provision in question benefit the
        plaintiff. Second, the plaintiff must demonstrate that the right assertedly protected
        by the statute is not so “vague and amorphous” that its enforcement would strain
        judicial competence. Third, the statute must unambiguously impose a binding
        obligation on the States. In other words, the provision giving rise to the asserted
        right must be couched in mandatory, rather than precatory terms.

Blessing, 520 U.S. at 340-41 (citations omitted). If each of these factors is met, a right is

presumptively enforceable under § 1983. Id. at 341. Conversely, if any factor fails, the provision

“does not provide a person with a federal right enforceable under § 1983.” Burban, 920 F.3d at

1279.

        Considering the text and structure of § 3509(d), there is no indication that Congress

intended for the statute to benefit minors in state court proceedings, or that it “unambiguously

impose[s] a binding obligation on the States.” Id. First, as discussed, the scope of § 3509 is defined

by Rule 1 of the Federal Rules of Criminal Procedure, which limits the statute’s applicability to

criminal proceedings in federal court. 6 Second, the statute explicitly applies to “all employees of

the Government connected with the case,” “employees of the court,” “the defendant and employees

of the defendant,” and “members of the jury.” 18 U.S.C. § 3509(d)(1)(B). Notably absent from the

statute and Rule 1 is the application of the statute to the States. Cf. Fed. R. Crim. P. 1(a)(2). And

as the Eleventh Circuit has stated, “[a]mbiguity precludes enforceable rights.” Martes v. Chief

Exec. Officer of S. Broward Hosp. Dist., 683 F.3d 1323, 1326 (11th Cir. 2012) (quoting 31 Foster

Children, 329 F.3d at 1270). Further, the Eleventh Circuit has denied § 1983 claims based on

alleged violations of the statutes in Title 18, finding those statutes irrelevant as they “govern



        6
           See Fed. R. Crim. P. 1(a)(1); see also Freeman, 2019 WL 4805224, at *3 (“18 U.S.C. § 3509 . . . sets forth
the rights of child victims and child witnesses in federal criminal matters”).



                                                         8
criminal procedure in the federal court system for federal crimes . . . .” See Clancy v. Fla. Dep’t

of Corr., 782 F. App’x 779, 781 (11th Cir. 2019).

         Accordingly, K.B. did not suffer a deprivation of a federal right under 18 U.S.C. § 3509(d).

See id. (“Section 1983 provides a right of action for a violation of a federal statute only when the

statute unambiguously grants an individual right.”). And, because § 3509(d) does not apply to the

states, she could not have suffered a violation of federal law. Her § 1983 claims alleged in Counts

I and IV are therefore dismissed. 7

         ii. Counts II and V – Negligence Claims Based on 18 U.S.C. § 3509(d)

         To prevail on her claims for negligence, K.B. must prove that Defendants owed a duty of

care, breached that duty, caused the harm she suffered, and that she suffered damages. Schwartz v.

Wal-Mart Stores, Inc., 155 So. 3d 471, 473 (Fla. 5th DCA 2015). “The existence of a duty of care

is generally a question of law to be determined by the court, while breach, causation, and damages

are generally questions to be decided by the trier of fact.” Id. (citing Jackson Hewitt, Inc. v. Kaman,

100 So. 3d 19, 28 (Fla. 2d DCA 2011)).

         Florida recognizes that a duty of care may arise from four sources: (1) regulations or

statutes; (2) judicial interpretations of such legislation; (3) other judicial authority; and (4) specific

factual scenarios. Curd v. Mosaic Fertilizer, LLC, 39 So. 3d 1216, 1227-28 (Fla. 2010). As




         7
           To the extent K.B. contends that conflict preemption applies, that contention is without merit. See (Dkt. 13
at 5-6). Conflict preemption arises “where it is impossible for a private party to comply with both state and federal
requirements or where state law ‘stands as an obstacle to the accomplishment and execution of the full purposes and
objectives of Congress.’” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 486 (11th Cir. 2015) (citation omitted). Notably
absent from K.B.’s response, however, is any argument that Florida law “stands as an obstacle” or makes it
“impossible” to comply with § 3509.
         Moreover, the case on which K.B. relies, Gonzaga University et. al. v. Doe, 536 U.S. 273 (2002), clarified
and provided guidance in addressing the first factor of the Blessing test, whether “Congress . . . intended that the
provision in question benefit the plaintiff.” Blessing, 520 U.S. at 340-41; see Arrington v. Helms, 438 F.3d 1336, 1343
(11th Cir. 2006) (discussing that Gonzaga “clarified the first of Blessing’s three requirements, making clear that only
unambiguously conferred rights, as distinguished from mere benefits or interests, are enforceable under § 1983”).



                                                          9
discussed, K.B. alleges in Counts II and V that § 3509(d) imposes a duty to maintain confidentiality

of her personally identifiable information. See (Dkt. 9 at ¶¶ 28, 78). Her allegations, however, fail

to support her negligence claims. Since § 3509(d) is not applicable to a proceeding governed by

state law, it cannot be used as a basis for her state law negligence claims. See Fed. R. Crim. P.

1(a)(1), (2); Freeman, 2019 WL 4805224, at *3. Specifically, § 3509(d) cannot and does not

impose a statutory duty on a state actor outside federal criminal proceedings. See 18 U.S.C. §

3509(d)(1)(B). Counts II and VI are therefore dismissed.

                                   Supplemental Jurisdiction

       Defendants removed this action based on the inclusion of a federal question in the

Amended Complaint. Pursuant to 28 U.S.C. § 1367(c)(3), a district court “may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if . . . the district court has dismissed

all claims over which it has original jurisdiction.” Since Plaintiff’s claims involving federal

questions are due to be dismissed, and the remaining claims arise under state law, the Court

declines to exercise supplemental jurisdiction over these claims (Counts III and VI).

       The Eleventh Circuit has held that “if [all] federal claims are dismissed prior to trial,

[United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)] strongly encourages or even requires

dismissal of state claims.” Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999) (quoting

LA. Draper & Son v. Wheelabrator-Frye, Inc., 735 F.2d 414, 428 (11th Cir. 1984)).

       “The Supreme Court has instructed the federal courts deciding whether to exercise

supplemental jurisdiction over a state law claim—after all the federal claims in the case have been

dismissed—to consider these four factors: comity, convenience, fairness, and judicial economy.”

Estate of Owens, 660 F. App’x at 775 (citing Gibbs, 383 U.S. at 726). All four factors weigh in

favor of remand. Comity weighs in favor of remand because the federal issues were disposed of




                                                 10
prior to trial, and state law issues predominate. See L.A. Draper & Son, 735 F.2d at 428. And it

would not be inconvenient or unfair for the parties to proceed in state court. The action was

originally filed in state court, has been pending for less than two years, does not present any

extraordinary or peculiar circumstances that warrant keeping it in federal court, and the parties,

lawyers, and witnesses are local. Nor can it be said that the parties would be required to expend

substantial additional resources to reproduce their arguments in state court. See Ameritox, Ltd. v.

Millennium Labs., Inc., 803 F.3d 518, 539 (11th Cir. 2015) (“Both parties are free to use evidence

obtained during discovery to pursue their state-law claims in a proper forum.”). Because

supplemental jurisdiction will not be exercised over Counts III and VI of the Amended Complaint,

this action will be remanded.

                                           Conclusion

        Accordingly,

        1.     Defendant City of Venice’s Motion to Dismiss (Dkt. 12) is GRANTED in part.

        2.     Defendant Karen Rushing’s Motion to Dismiss (Dkt. 14) is GRANTED in part.

        3.     This action is REMANDED to the Circuit Court of the Twelfth Judicial Circuit, in

and for Sarasota County, Florida.

        4.     The Clerk is directed to CLOSE the file.

        DONE AND ORDERED this 23rd day of December, 2019.

                                             /s/ James D. Whittemore
                                             JAMES D. WHITTEMORE
                                             United States District Judge
Copies to:     Counsel of Record




                                                11
